Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Amendment
The Information Disclosure Statements (IDS) filed 10 June 2021, 9 July 2021, 6 August 2021, and 3 September 2021 have been entered.
Applicants’ amendments of the specification and claims filed 10 June 2021 have been entered. Applicants’ remarks filed 10 June 2021 are acknowledged.
Claims 4-8 and 20-21 are cancelled. Claims 25-26 have been added. Claims 1-3, 9-19 and 22-26 are pending and under examination to the extent they read on the elected species: A) wherein the skin infection is caused by Staphylococcus aureus; B-b) wherein each secondary dose is administered two weeks after the immediately preceding dose; C-a) wherein the IL-4R antagonist is contained in a syringe; and D-f) wherein the second therapeutic agent is a corticosteroid. Claims 1-3, 9, 11-14, 18-19 and 22-26 read on the elected species.

Specification
The objection to the specification for not including updated status of the related applications is withdrawn in response to Applicants’ amendment of the specification.

Claim Rejections Withdrawn
The rejection of claims 1-9, 11-14 and 18-20 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description wherein the IL-4R antagonist is an antibody or antigen-binding fragment thereof that specifically binds IL-4Ra, wherein the antibody or antigen binding fragment thereof comprises three heavy chain CDRs (HCDR1, HCDR2 and HCDR3) of a HCVR comprising SEQ ID NO: 1, and three light chain CDRs (LCDR1, LCDR2 and LCDR3) of a LCVR comprising SEQ ID NO: 2”.
The rejection of claims 1-3, 12-14 and 20-24 under 35 U.S.C. 102(a)(1), as being anticipated by Ong, P.Y. (Expert Opin. Emerging Drugs, 2012, Vol. 17(2):129-133), is withdrawn in response to Applicants’ amendment of independent claim 1 to incorporate the limitations from previous claims 6-8, which recite the ranges of dosing in the initial dose and each secondary dose and the administration interval, and to require the administration for a period of at least 12 weeks.
The rejection of claims 1-2, 4, 12-14 and 20-24 under 35 U.S.C. 102(a)(1), as being anticipated by Dix et al. (WO 2012/047954 A1, Int’l. Pub. Date: 12 April 2012), is withdrawn in response to Applicants’ amendment of independent claim 1 to require dosing and administration schedule as above.
The rejection of claims 4-9 and 11 under 35 U.S.C. 103, as being unpatentable over Ong, P.Y., in view of Radin et al. (J. Allergy Clin. Immunol., 2013, Vol. 131(2), Suppl., pages AB158, available online Jan. 26, 2013), is withdrawn in response to Applicants’ amendment of independent claim 1 as above.
The rejection of claims 3, 5-9 and 11 under 35 U.S.C. 103, as being unpatentable over Dix et al. (WO 2012/047954 A1), in view of Radin et al. (cited above), is withdrawn in response to Applicants’ amendment of independent claim 1 as above.

The rejection of claims 18-19 under 35 U.S.C. 103, as being unpatentable over Dix et al. (WO 2012/047954 A1), in view of Ring et al. (cited above), is withdrawn in response to Applicants’ amendment of independent claim 1 as above.

Claim Rejections Maintained/New Grounds of Rejections
Double Patenting
1)	Amended claims 1-3, 9, 11-14, 18-19 and 22-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,370,449, in view of Pluenneke (US 2002/0002132 A1, Pub. Date: Jan. 3, 2002).
As set forth in the previous Office Action (at p. 14-15), the essential features of the presently claimed method are present in the claims of the ‘449 patent. For example, the claims of the ‘449 patent recite a method of reducing microbial colonization of skin, the method comprising: a) selecting a patient with moderate-to-severe atopic dermatitis and having microbial colonization in the skin; and b) sequentially administering a pharmaceutical composition comprising a therapeutically effective amount of an IL-4R antagonist at an initial dose followed by one or more secondary doses to the patient in need thereof, wherein the IL-4R antagonist is an antibody or antigen-binding fragment thereof as recited in the instant claims, and wherein the IL-4R antagonist is administered at an initial dose of 600 mg followed by one or more secondary doses, and prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the claims of the ‘449 patent to treat the patient for a period of at least 12 weeks. One of ordinary skill in the art would have been motivated to do so and have a reasonable expectation of success because Pluenneke teaches that long-term treatment is most effective for chronic conditions (such as AD). Thus, the claims of the ‘449 patent in view of the teachings of Pluenneke render the instant claims obvious. 
In the response received on 10 June 2021, Applicants request the instant double patenting rejection be held in abeyance because the allowable subject matter in the instant case is unknown yet and it would be premature for Applicants to respond to this rejection.

2)	Amended claims 1-3, 9, 11-14, 18-19 and 22-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-57 of U.S. Patent No. 10,485,844, in view of Pluenneke (US 2002/0002132 A1).
As set forth in the previous Office Action (at p. 14-15), the essential features of the presently claimed method are present in the claims of the ‘844 patent. For example, the claims of the ‘844 patent recite a method of reducing pruritus or improving at least one atopic dermatitis (AD)-associated parameter, the method comprising: (a) selecting a patient with AD, wherein the patient has a history of inadequate response or intolerance to a systemic immunosuppressant and/or wherein therapy with a systemic immunosuppressant is inadvisable; and (b) administering a therapeutically effective amount of a pharmaceutical composition comprising an IL-4R inhibitor in combination with a topical corticosteroid (TCS) to the patient in need thereof, wherein the IL-4R inhibitor is an antibody or antigen-binding fragment thereof as recited in the instant claims, wherein the IL-4R inhibitor is administered at an initial dose followed by one or more secondary doses, wherein each secondary dose is administered 1 to 4 weeks (weekly or biweekly) after the immediately preceding dose, and wherein the initial dose comprises about 600 mg of the IL-4R inhibitor, and each secondary dose comprises about 300 mg of the IL-4R inhibitor. The claims of the ‘844 patent differ from the instant claims in that the instant claims now require administering the pharmaceutical composition comprising the IL-4R antagonist for a period of at least 12 weeks. Although the claims at issue are not identical, they are not patentably distinct from each other. Pluenneke teaches that anti-IL-4R antibodies may be employed in treating any IL-4-prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the claims of the ‘844 patent to treat the patient for a period of at least 12 weeks. One of ordinary skill in the art would have been motivated to do so and have a reasonable expectation of success because Pluenneke teaches that long-term treatment is most effective for chronic conditions (such as AD). Thus, the claims of the ‘844 patent in view of the teachings of Pluenneke render the instant claims obvious. 
In the response received on 10 June 2021, Applicants argue that the instant claims are directed to Applicants’ unexpected finding that AD patients treated with the claimed anti-IL-4R antibody according to the claimed treatment regimen had a reduced susceptibility to skin infections, a therapeutic effect that is not claimed by the ‘844 patent. Applicants argue that because the present claims are directed to a distinct therapeutic effect (reducing susceptibility to skin infection) that is not claimed by the ‘844 patent, the claims are patentably distinct. 
Applicants’ arguments have been fully considered but have not been found to be persuasive. 
expect that modifying the claims of the ‘844 patent to require administering the IL-4R antagonist for at least 12 weeks would reduce susceptibility to a skin infection in the patients with AD since the method claimed in the ‘844 patent is effective in treating moderate-to-severe or severe AD and improving various AD-associated parameters. Therefore, the claims of the ‘449 patent in view of the teachings of Pluenneke render the instant claims obvious.

3)	Amended claims 1-3, 9, 11-14, 18-19 and 22-26 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 and 23-32 of co-pending Application No. 15/610,267, in view of Pluenneke (US 2002/0002132 A1).
As set forth in the previous Office Action (at p. 16-17), the essential features of the presently claimed method are present in the claims of the ‘267 application. For example, the claims of the ‘267 application recite a method for reducing pruritus associated with atopic dermatitis (AD) in a patient, the method comprising: (a) selecting prima facie obvious to one of ordinary skill in the art before the 
In the response received on 10 June 2021, Applicants argue that the instant claims are directed to Applicants’ unexpected finding that AD patients treated with the claimed anti-IL-4R antibody according to the claimed treatment regimen had a reduced susceptibility to skin infections; in contrast, the ‘267 application claims methods for reducing pruritus associated with AD. Applicants argue that because the present claims are directed to a distinct therapeutic effect (reducing susceptibility to skin infection) than the claims of the ‘267 application, the claims are patentably distinct. 
Applicants’ arguments have been fully considered but have not been found to be persuasive. 
As set forth above, the claims of the ‘267 application recite each and every feature of the presently claimed treatment method, i.e., the same patient population, the same therapeutic agent, the same doses, and the same frequency. The only element that is not recited in the claims of the ‘267 application is the length of the treatment, i.e., for a period of at least 12 weeks, which, however, is obvious in view of Pluenneke’s teachings. One of ordinary skill in the art would have been motivated to treat the AD patients for a period of at least 12 weeks because Pluenneke teaches that for chronic conditions (AD is a chronic condition), long-term treatment is most effective. The skilled expect that modifying the claims of the ‘267 application to require administering the IL-4R antagonist for at least 12 weeks would reduce susceptibility to a skin infection in the patients with AD since the method claimed in the ‘844 patent is effective in treating patients with moderate-to-severe or severe AD and improving various AD-associated parameters in the patients. Applicants argue that the instant claims recite a method of reducing susceptibility to a skin infection in a subject with AD, whereas the claims of the ‘267 application are drawn to a method for reducing pruritus associated with AD in a patient with moderate-to-severe AD, thus, the two claimed methods are patentably distinct. However, in the claims of the present application and the claims of the ‘267 application, the same treatment regimen is applied to the same patients for achieving therapeutic effects of the same disease. As acknowledged by Applicants, the present claims and the claims of the ‘267 application are directed to distinct therapeutic effects, however, claims reciting different therapeutic effects from the same treatment method are not patentable distinct. For the foregoing reasons, the claims of the ‘267 application in view of the teachings of Pluenneke render the instant claims obvious.

4)	Amended claims 1-3, 9, 11-14, 18-19 and 22-26 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 48-67 of co-pending Application No. 16/513,285,  in view of Pluenneke (US 2002/0002132 A1). It is noted that a Notice of Allowance was mailed on 06/24/2021 in the ‘285 application.

In the response received on 10 June 2021, Applicants argue that the instant claims are directed to Applicants’ unexpected finding that AD patients treated with the claimed anti-IL-4R antibody according to the claimed treatment regimen had a reduced susceptibility to skin infections; in contrast, the ‘285 application claims methods for treating AD in a subject who is non-responsive, inadequately responsive, or intolerant to treatment with a systemic immunosuppressant or wherein treatment with a systemic immunosuppressant is inadvisable. Applicants argue that because the present claims are directed to a distinct therapeutic effect (reducing susceptibility to skin infection) than the claims of the ‘285 application, the claims are patentably distinct. 
Applicants’ arguments have been fully considered but have not been found to be persuasive. 
As set forth above, the claims of the ‘285 application recite each and every feature of the presently claimed treatment method, i.e., the same patient population, the same therapeutic agent, the same doses, and the same frequency. The only element expect that modifying the claims of the ‘285 application to require administering the IL-4R antagonist for at least 12 weeks would reduce susceptibility to a skin infection in the patients with AD since the method claimed in the ‘285 application is effective in treating patients with moderate-to-severe or severe AD and improving various AD-associated parameters in the patients. Applicants argue that the instant claims recite a method of reducing susceptibility to a skin infection in a subject with AD, whereas the claims of the ‘285 application are drawn to a method for treating AD in a subject who is non-responsive, inadequately responsive, or intolerant to treatment with a systemic immunosuppressant or wherein treatment with a systemic immunosuppressant is inadvisable, thus, the two claimed methods are patentably distinct. However, the patient population claimed in the ‘285 application is a subgenus of the instant patient population (the instant claims are broader in scope). Therefore, the presently claimed method is not patentably distinct from the method claimed in the ‘285 application, and the claims of the ‘285 application render the instant claims obvious.

Application No. 16/985,708, in view of Pluenneke (US 2002/0002132 A1).
As set forth in the previous Office Action (at p. 16-17), the essential features of the presently claimed method are present in the claims of the ‘708 application. For example, the claims of the ‘708 application recite a method for treating atopic dermatitis (AD) or improving an AD-associated parameter in a subject, the method comprising: (a) selecting a subject with moderate-to-severe or severe AD, wherein the subject is ≥6 years to <12 years of age; and (b) administering to the subject one or more doses of an IL-4R antagonist, wherein the IL-4R antagonist is an anti-IL-4R antibody or an antigen-binding fragment thereof as recited in the instant claims, wherein the IL-4R antagonist is administered at an initial dose followed by one or more secondary doses, wherein each secondary dose is administered 1 to 4 weeks (every two weeks or every 4 weeks) after the immediately preceding dose, and wherein the initial dose comprises about 600 mg of the IL-4R antagonist, and each subsequent dose comprises about 300 mg of the IL-4R antagonist. The claims of the ‘708 application differ from the instant claims in that the instant claims now require administering the pharmaceutical composition comprising the anti-IL-4R antibody or antigen-binding fragment thereof for a period of at least 12 weeks. Although the claims at issue are not identical, they are not patentably distinct from each other. Pluenneke teaches that anti-IL-4R antibodies may be employed in treating any IL-4-induced condition, including atopic dermatitis [0160]. Pluenneke teaches that an antagonist (e.g., an anti-IL-4R antibody) may be administered repeatedly, over a period of, e.g., one, two, or three months or even 
In the response received on 10 June 2021, Applicants argue that the instant claims are directed to Applicants’ unexpected finding that AD patients treated with the claimed anti-IL-4Ra antibody according to the claimed treatment regimen had a reduced susceptibility to skin infections; in contrast, the ‘708 application claims methods for treating AD in a subject with moderate-to-severe or severe AD wherein the subject is >6 years to <12 years of age. Applicants argue that because the present claims are directed to a distinct therapeutic effect (reducing susceptibility to skin infection) than the claims of the ‘285 application, the claims are patentably distinct.
Applicants’ arguments have been fully considered but have not been found to be persuasive. 
As set forth above, the claims of the ‘708 application recite each and every feature of the presently claimed treatment method, i.e., the same patient population, the expect that modifying the claims of the ‘708 application to require administering the IL-4R antagonist for at least 12 weeks would reduce susceptibility to a skin infection in the patients with AD since the method claimed in the ‘708 application is effective in treating patients with moderate-to-severe or severe AD and improving various AD-associated parameters in the patients. Applicants argue that the instant claims recite a method of reducing susceptibility to a skin infection in a subject with AD, whereas the claims of the ‘708 application are drawn to a method for treating AD in a subject with moderate-to-severe or severe AD wherein the subject is >6 years to <12 years of age, thus, the two claimed methods are patentably distinct. However, the patients claimed in the ‘708 application is a subgenus of the instant patient population (the instant claims are broader in scope). Therefore, the presently claimed method is not patentably distinct from the method claimed in the ‘708 application, and the claims of the ‘708 application render the instant claims obvious.

Conclusion
NO CLAIM IS ALLOWED.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xiaozhen Xie, whose telephone number is 571-272-
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa L. Ford, can be reached on 571-272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/XIAOZHEN XIE/Primary Examiner, Art Unit 1646                                                                                                                                                                                                        September 10, 2021